—In a proceeding pursuant to Court of Claims Act § 10 (6), the claimants appeal from an order of the Court of Claims (McNamara, J.), dated June 30, 1997, which denied their application for leave to file a late claim.
Ordered that the order is affirmed, with costs.
The Court of Claims denied the appellants’ application to file a late claim seeking to recover damages, inter alia, for malicious prosecution (see, Court of Claims Act § 10). Because the appellants, among other things, failed to proffer an adequate excuse for their delay or demonstrate that their proposed claims had merit, (see, Nardelli v Stamberg, 44 NY2d 500; McGuire v Epstein, 167 AD2d 453; Molinoff v Sassower, 99 AD2d 528; Pagliarulo v Pagliarulo, 30 AD2d 840), the Court of Claims properly exercised its discretion in denying their application (see, Court of Claims Act § 10 [6];.Ma#er of E. K. v State of New York, 235 AD2d 540). Mangano, P. J., Rosenblatt, Ritter and Altman, JJ., concur.